Name: 82/607/EEC: Council Decision of 28 July 1982 concerning the coordination of the actions of the Member States and the Commission related to activities preparatory to a long-term programme for the use of telematics for Community information systems concerned with imports/exports and the management and financial control of agricultural market organizations
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-08-23

 Avis juridique important|31982D060782/607/EEC: Council Decision of 28 July 1982 concerning the coordination of the actions of the Member States and the Commission related to activities preparatory to a long-term programme for the use of telematics for Community information systems concerned with imports/exports and the management and financial control of agricultural market organizations Official Journal L 247 , 23/08/1982 P. 0025 - 0025 Spanish special edition: Chapter 13 Volume 12 P. 0248 Portuguese special edition Chapter 13 Volume 12 P. 0248 ++++( 1 ) OJ NO C 125 , 17 . 5 . 1982 , P . 170 . ( 2 ) OJ NO C 343 , 31 . 12 . 1981 , P . 4 . ( 3 ) OJ NO L 255 , 6 . 10 . 1977 , P . 32 . COUNCIL DECISION OF 28 JULY 1982 CONCERNING THE COORDINATION OF THE ACTIONS OF THE MEMBER STATES AND THE COMMISSION RELATED TO ACTIVITIES PREPARATORY TO A LONG-TERM PROGRAMME FOR THE USE OF TELEMATICS FOR COMMUNITY INFORMATION SYSTEMS CONCERNED WITH IMPORTS/EXPORTS AND THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS ( 82/607/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS , WITH REGARD TO THE ADMINISTRATION OF THE CUSTOMS UNION AND THE COMMON AGRICULTURAL POLICY , IT IS OFTEN ESSENTIAL THAT IMPORT/EXPORT DATA AND DATA ON THE AGRICULTURAL MARKET AND ITS FINANCIAL CONTROL ARE RAPIDLY COMMUNICATED AND PROCESSED ; WHEREAS THE STUDY OF INFORMATICS SYSTEMS INSTITUTED BY THE COUNCIL IN ITS DECISION 77/619/EEC ( 3 ) HAS BEEN COMPLETED AND HAS PRODUCED A RECOMMENDATION FOR THE ADOPTION OF A CONCERTED DEVELOPMENT PROGRAMME FOR THE NEXT 10 YEARS BY THE COMPETENT ADMINISTRATIONS OF THE COMMUNITY ; WHEREAS A FURTHER STUDY OF THE NEEDS , FEASIBILITY , COSTS AND BENEFITS OF THE PROGRAMME IS REQUIRED ; WHEREAS , SINCE THE SERVICES OF THE COMMISSION AND THE COMPETENT NATIONAL ADMINISTRATIONS WILL BE THE OPERATORS AND THE USERS OF THE IMPROVED INFORMATION SYSTEMS , IT IS APPROPRIATE IN THE INTERESTS OF THE PROPER WORKING OF THE COMMUNITY MECHANISMS TO PROVIDE FOR THE COORDINATION OF RELEVANT ACTIONS UNDERTAKEN IN THE MEMBER STATES AND THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE MEMBER STATES SHALL COORDINATE WITH THE COMMISSION A SERIES OF PREPARATORY ACTIVITIES WITH A VIEW TO ANALYZING THE NEEDS , FEASIBILITY , COSTS AND BENEFITS OF A CONCERTED 10-YEAR DEVELOPMENT PROGRAMME FOR THE USE OF TELEMATICS SYSTEMS FOR THE PROCESSING OF DATA ON IMPORTS/EXPORTS AND ON THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS . THE COMMISSION WILL BE RESPONSIBLE FOR ACCOMPLISHING THIS COORDINATION IN COLLABORATION WITH A USER ADVISORY COMMITTEE COMPOSED OF NOT MORE THAN FOUR REPRESENTATIVES FROM EACH MEMBER STATE , REPRESENTING THE MAIN INTERESTED GOVERNMENT DEPARTMENTS . THIS COMMITTEE SHALL ADVISE AND ASSIST THE COMMISSION AND ITS MEMBERS SHALL ESTABLISH AND MAINTAIN COORDINATION AND LIAISON BETWEEN THE ADMINISTRATIONS PARTICIPATING IN THE CADDIA ( COOPERATION IN DATA AND DOCUMENTATION FOR IMPORTS/EXPORTS AND AGRICULTURE ) . ARTICLE 2 THE COMMISSION SHALL , IN THE LIGHT OF THE RESULTS OF THE PREPARATORY ACTIVITIES , AND WITHIN 12 MONTHS OF THIS DECISION TAKING EFFECT , MAKE A REPORT TO THE COUNCIL AND THE EUROPEAN PARLIAMENT AND SHALL , AS APPROPRIATE , SUBMIT PROPOSALS FOR THE ADOPTION OF A LONG-TERM DEVELOPMENT PROGRAMME TO BE IMPLEMENTED IN CONCERT WITH THE PARTIES CONCERNED . ARTICLE 3 THIS DECISION SHALL TAKE EFFECT FROM THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 28 JULY 1982 . FOR THE COUNCIL THE PRESIDENT O . MOELLER